Citation Nr: 0708813	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-18 029	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity paresthesias.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD); and, if so, entitlement to service 
connection.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability; and, if so, entitlement to service connection.

REPRESENTATION

The veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1965 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2001 and January 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In June 2006, to support 
his claims, the veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board using 
video-conferencing technology.  

For the reasons discussed below, the Board is reopening the 
claims for service connection for PTSD and a right shoulder 
disability based on new and material evidence.  
Unfortunately, however, further development is needed 
before readjudicating these claims on the merits (i.e., on a 
de novo basis).  So upon reopening, these claims are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  The Board, however, will adjudicate 
his claim for service connection for bilateral upper 
extremity paresthesias.




FINDINGS OF FACT

1.  The medical evidence of record indicates the veteran does 
not currently have bilateral upper extremity paresthesias.  

2.  In July 1997, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
PTSD.  

3.  The additional evidence received since that July 1997 
decision relates to an unestablished fact necessary to 
substantiate this claim, is not cumulative or redundant and 
raises a reasonable possibility of substantiating this claim.  

4.  In December 1995, the RO denied the veteran's claim for 
service connection for a right shoulder disability.  

5.  The additional evidence received since that December 1995 
decision relates to an unestablished fact necessary to 
substantiate this claim, is not cumulative or redundant and 
raises a reasonable possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  The veteran does not currently have bilateral upper 
extremity paresthesias as a residual of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 
(2006).

2.  The RO's July 1997 decision denying the veteran's 
petition to reopen the claim for service connection for PTSD 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.

3.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

4.  The RO's December 1995 decision denying the veteran's 
claim for service connection for a right shoulder disability 
is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103.

5.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Bilateral 
Upper Extremity Paresthesias

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in 
October 2003.  The letter apprised him of the type of 
evidence needed to support his claim for service connection 
for bilateral upper extremity paresthesias that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to this claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).  



During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  This 
information was provided in a more recent May 2006 letter.  
But regardless of the adequacy of this notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board considers a question not 
addressed by the RO, the Board must consider whether the 
veteran will be prejudiced thereby).  Since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  see also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, VCAA 
notice was provided in October 2003, so prior to the RO's 
initial decision in January 2004.  Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II and 
Mayfield.



In developing this claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  And as mentioned, in June 2006, 
he provided oral testimony in support of this claim.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to this 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

During his June 2006 hearing, the veteran said he had begun 
experiencing numbness in his arms four years earlier - so 
presumably in 2002 or thereabouts (see Hr'g. Tr., pg. 7).  He 
believed the numbness was related to an incident that 
purportedly had occurred during service when the nerves in 
his right arm were crushed (pg. 9).  He said he was riding in 
a trailer behind a truck during a sniper attack when the 
truck accelerated quickly, causing a 500-gallon bladder to 
land against him (pg. 6).  He said he sustained a torn rotor 
cuff of the right shoulder and that his right arm and hand 
were crushed (pg.6).  He said he was flown out by helicopter 
to the 501st Evacuation Unit (pg. 6).  He said he believed 
the numbness in his arm was caused by the accident because it 
only affected his right arm and not both of them (pg. 11).  
But he acknowledged the doctor told him it was just due to 
his age (pg. 11).  

The veteran's SMRs indicate he injured his right hand in 
November 1965.  Following that incident, there was tenderness 
and swelling in the 5th metacarpal.  The X-ray, however, was 
negative.  A December 1966 record notes he struck his hand, 
but does not indicate which hand.  He was given an ice pack 
and ace bandage.  There were no follow-up records from that 
incident.  In February 1967, he complained of left elbow 
numbness after hitting it against a door.  The doctor's 
diagnosis was that he had sustained a soft tissue injury to 
the ulnar nerve.  A July 1967 record indicates he sustained 
an injury to his right hand.  An X-ray noted he was lifting a 
box at work and dropped it on his right hand.  The X-ray 
revealed no fracture.  The report of a November 1967 physical 
examination given prior to his separation from service 
indicates his upper extremities were normal.  He had no 
complaints concerning his right hand or arm, including 
reports of paralysis.

During a September 1991 hearing, the veteran testified that 
he had numbness, but that it was limited to his right hand 
(pg. 6-7).  A September 1992 letter from Dr. Whiting 
indicates the veteran was being treating for a cervical spine 
condition, a right shoulder condition, and tingling and pain 
in his right arm.  

A September 2000 VAOPT record indicates the veteran 
complained of a 10-minute episode of numbness in his upper 
left extremity.  The doctor found no abnormalities and 
believed it might have been the result of an anxiety attack.  

The report of an August 2002 VA general examination indicates 
the veteran complained of tingling and numbness in his right 
hand, but there were no neurological abnormalities.

A June 2003 VAOPT record indicates the veteran complained of 
numbness and pain in his neck radiating down both arms.  He 
said he had experienced this pain for the past year.  He was 
referred for a neurology consultation.  A March 2004 
neurological consultation indicates very well-preserved 
neurology.  The results of an electromyograph (EMG) and nerve 
conduction study (NCS) were completely normal - except the 
doctor noted incomplete readings for the left ulnar motor 
nerve due to technical difficulties.  As mentioned, however, 
the veteran testified in June 2006 that he does not 
experience numbness in his left arm - only his right.



The medical evidence shows subjective complaints of numbness 
of the arms, but without a diagnosed or identifiable 
underlying malady or condition.  And this symptom, alone, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (discussing this type of 
situation in the context of a claim involving pain).  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

For these reasons and bases, the claim for service connection 
for bilateral upper extremity paresthesias must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


Reopening the Claims for Service Connection for PTSD 
and a Right Shoulder Disability

The veteran's initial claim for service connection for PTSD 
was denied by the RO in November 1988.  He appealed to the 
Board, which also denied the claim in a December 1989 
decision.  In April 1997, he filed a petition to reopen the 
claim, which was denied in July 1997.  He did not appeal that 
decision, so it became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  His initial claim 
for service connection for a right shoulder disability was 
denied by the RO in December 1995, and he did not appeal that 
decision.  Thus, the RO's decision became final and binding 
on him based on the evidence then of record.  Id.  This, in 
turn, means there must be new and material evidence since 
those decisions to reopen these claims and warrant further 
consideration of them on a de novo basis.  38 U.S.C.A. § 
5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

This preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
The veteran's petitions to reopen these claims were received 
after August 29, 2001.  So the amended version of 38 C.F.R. 
§3.156(a), providing a new definition of new and material 
evidence, applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


PTSD

In the July 1997 rating decision, the RO denied the veteran's 
claim for service connection for PTSD because - at the time, 
there was no evidence of a confirmed diagnosis of this 
condition and he had not provided a verifiable stressor.  
The evidence received prior to this decision included his 
SMRs, VAOPT records, reports of VA examinations, and oral 
testimony.  Prior to entering military service, he said he 
had a history of depression and excessive worry (see the 
January 1965 Report of Medical History.  In January 1967 he 
complained of a nervous stomach.  An April 1967 SMR indicates 
he consulted a psychologist because he had many "disrupting 
family problems."  The doctor's diagnosis was situational 
maladjustment.  There were no other psychological complaints 
and the veteran was not formally diagnosed with a psychiatric 
disorder during his military service or within one year 
following his separation.

A March 1986 VAOPT record indicates the veteran had a history 
of childhood abuse, alcoholic parents, and was in a foster 
home until he was 9 years old.  He said his father attempted 
to shoot him.  It was noted that he had memories of Vietnam, 
but that his then current symptoms were less related to his 
military service than to his unfortunate developmental 
experiences.  He committed himself for depression in November 
1986.  The report of an August 1988 VA examination indicates 
he denied depression and anxiety.  He was diagnosed with 
adjustment disorder with mixed emotional features and a 
personality disorder.  It was noted that he did not meet the 
criteria for a diagnosis of PTSD.

The VAOPT records from the 1990s indicate the veteran was 
treated for depression following the death of his mother.  He 
also reported various PTSD symptoms.  The June 1997 VA 
examination indicates he was diagnosed with dysthymic 
disorder, polysubstance abuse, and PTSD features.  

The evidence received since the July 1997 rating decision 
includes VAOPT records and reports of VA examinations.  The 
VAOPT records show continued treatment for depression, 
personality disorder, and PTSD features.  In July 2004, the 
veteran was referred to a VA psychologist, Dr. Pan, who 
indicated the veteran had depression and possible PTSD.  
Follow-up records note several claimed stressors and PTSD 
symptoms.  This evidence is new in that it has not previously 
been considered, and it is material because it relates to 
unestablished elements necessary to substantiate the claim 
for PTSD.  The evidence is not redundant or cumulative.  So 
this claim must be reopened.




Right Shoulder Disability

In December 1995, the RO denied the veteran's claim for 
service connection for a right shoulder disability because 
there was no evidence of a right shoulder injury or condition 
during his military service.  As mentioned, his SMRs indicate 
he injured his right hand several times and struck his left 
elbow, but there are no reports of a right shoulder injury.  
Despite his June 2006 testimony, there are no reports of his 
right arm being crushed by a 500-gallon bladder.  
Furthermore, the November 1967 report of the physical 
examination conducted prior to his separation indicates his 
upper extremities were normal and he did not have any right 
shoulder complaints.

The report of a November 1985 Agent Orange Registry 
examination indicates the veteran complained of trauma to his 
right shoulder and hand during service.  The report of a 
December 1991 VA examination indicates the radiologist 
believed the X-ray of the right shoulder was suspicious for a 
rotator cuff tear, but the examiner said that clinically 
there were no signs of such an injury.  The bone scan was 
normal.

The evidence received after the December 1995 rating decision 
indicates the veteran complained of right shoulder 
tenderness.  The report of a May 2002 VA examination for the 
joints indicates a diagnosis of right shoulder subacromial 
impingement, with a note to rule out rotator cuff pathology.  
An addendum to that report indicates a June 2002 MRI was 
compatible with a complete rotator cuff tear.  The examiner 
said it was at least as likely as not that the crush injury 
the veteran had sustained in the military contributed to his 
right shoulder condition.  A June 2003 X-ray also revealed 
degenerative changes of the acromioclavicular joint.  A June 
2004 VAOPT record indicates his right shoulder problems 
appeared to be associated with an injury he had while he was 
in the military in 1966.

This additional evidence is new in that it has not previously 
been considered.  It is also material because it relates to 
an unestablished fact necessary to substantiate the veteran's 
claim.  Specifically, at least two doctors have said they 
believe there is a relationship between his military service 
- and, in particular, a crushing-type injury he sustained 
during service, and his current right shoulder disability.  
Although these doctors did not review his SMRs in making this 
determination, for the limited purpose of determining whether 
this evidence is new and material, the credibility of this 
evidence is presumed.  VA adjudicators do not address the 
credibility and resultant probative value of this evidence 
until readjudicating the claim on the merits.  See Justus, 3 
Vet. App. at  513.  So this evidence is sufficient to reopen 
the claim.

With regard to the VCAA, as will be explained in the REMAND 
portion of this decision, additional measures must be taken 
in order for VA to comply with the VCAA, and before it can 
decide the merits of these claims.  This remand development 
is not prejudicial to the veteran because the Board reserves 
determining whether there has been compliance with the VCAA 
and implementing regulations until the additional development 
is completed on remand.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

The claim for service connection for bilateral upper 
extremity paresthesias is denied.

The petitions to reopen the claims for service connection for 
PTSD and a right shoulder disability are granted, subject to 
the further development of these claims directed in the 
remand below.



REMAND

The veteran claims he has PTSD from several traumatic events 
(i.e., stressors) during service.  During his April 1988 
hearing, he said that while he was a truck driver his convoy 
came under attack from sniper fire (see Hr'g. Tr., pg. 8).  
He also said that one of the trucks in his convoy hit a mine 
and some Korean soldiers were killed (pgs. 8-9).  He said he 
tried to lend assistance to the injured soldiers (pgs. 8-11).  
He also said his base camp was hit one night by rockets and 
mortars (pg. 13).  He also said he saw a bus full of people 
hit a mine and roll over into a rice paddy (pg. 16).  He said 
he tried to save the people by pulling them out of the water, 
but an old Vietnamese woman died in his arms (pg. 16).

Recent VAOPT records indicate the veteran has been seen for 
depression and PTSD symptoms.  In particular, his 
psychologist has tried to help him deal with the guilt 
associated with not being able to save the old Vietnamese 
woman.  Although his doctors have noted he has PTSD 
"features," there has not been a full-fledged diagnosis in 
accordance with the criteria in the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV (4th 
ed.1994) and be supported by findings on examination), 
credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

The veteran's military personnel records indicate he served 
in Vietnam from August 1966 to August 1967.  His military 
occupational specialty (MOS) while there was light and heavy 
vehicle driver.  He received the National Defense Service 
Medal, the Vietnam Campaign Medal, and the Vietnam Service 
Medal.  These medals, however, do not necessarily denote 
combat experience and there is no other indication he engaged 
in combat.  38 U.S.C.A. § 1154(b), and the implementing VA 
regulation 38 C.F.R. § 3.304(d) and (f), require that the 
veteran have actually participated in combat with the enemy 
- meaning participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  So there must be objective 
evidence corroborating his alleged in-service stressors.

The RO sent the veteran VCAA notice letters in November 2001 
and October 2003, but those letters did not request he 
provide specific information about his PTSD stressors so that 
an attempt could be made by the U.S. Army and Joint Services 
Records Research Center (JSRRC) or other appropriate 
authority to corroborate them.  He also was not provided a 
PTSD Questionnaire.  Specifically, he must provide the 
approximate date (within a 2-month time period) of each 
alleged stressor, the approximate location, and the unit he 
was attached to at the time of the event.  So a remand is 
necessary so he can be asked to provide this information.  
If he responds with sufficient information, JSRRC must be 
asked to try and verify his alleged stressors.  And finally, 
if there is objective evidence corroborating his stressors, a 
VA examination should be scheduled to determine whether he 
meets the criteria for a diagnosis of PTSD, and, if so, 
whether his PTSD is related to one of his verified stressors.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



With regard to his claim for a right shoulder disability, the 
evidence indicates the veteran has degenerative joint disease 
(DJD, i.e., arthritis) and an old rotator cuff tear.  At 
least two doctors have noted that his right shoulder 
condition is most likely related to an injury that occurred 
during service.  These doctors, however, have not reviewed 
his SMRs but, instead, have only relied on his self-reported 
history of a crushing-type injury in service.  So another VA 
examination and medical opinion is needed along with a 
complete review of the claims file (c-file).  See again 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the veteran a letter requesting 
that he provide additional information 
concerning his alleged PTSD stressors.  
For each alleged stressor, request that he 
provide the approximate date (within a 2-
month time frame), approximate location, 
and the unit he was assigned to at the 
time.  If able, he should also provide the 
names of anyone he recalls seeing killed 
in action or wounded during the incident.  
He may also submit lay statements from 
fellow servicemen who can attest to the 
event.  To assist him with this, enclose a 
PTSD Questionnaire for him to fill out and 
submit.  

If, and only if, the veteran provides 
sufficient information, prepare a letter 
asking the JSRRC to provide any available 
information that might corroborate the 
veteran's alleged stressors in service.  
Send JSRRC copies of the personnel records 
obtained that show his service dates, 
duties, and units of assignment, etc.  



2.  Determine whether there is sufficient 
objective evidence corroborating the 
veteran's alleged PTSD stressors in 
service.  If so, schedule him for another 
VA examination that includes the 
appropriate psychological testing to 
determine whether he currently meets the 
criteria for a diagnosis of PTSD under 
DSM-IV; and if he does, whether it is just 
as likely as not his PTSD is related to 
his military service - and, in 
particular, to a confirmed stressor.  Ask 
the examiner to specifically address each 
of the criteria under the DSM-IV 
(criteria A-F).  

To facilitate making these determinations, 
please send the claims folder, including a 
copy of this remand, to the designated 
examiner for a review of the veteran's 
pertinent medical history.  Ask that the 
examiner discuss the rationale for his or 
her diagnoses and opinions.

If an opinion cannot be rendered 
responding to these questions, please 
explain why this is not possible or 
feasible.

3.  Schedule the veteran for an appropriate 
VA examination to assess whether his 
current right should disability is related 
to his military service.  Specifically, the 
examiner is asked to express an opinion on 
whether any current right shoulder 
disability is at least as likely as not 
(meaning 50 percent probability or greater) 
related to the veteran's military service.

If no opinion can be rendered without 
resorting to pure speculation, explain why 
this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access to 
and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.

4.  Review the claims file.  If any 
development is incomplete, including if any 
of the examination reports do not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


